 1
2
3                                                                  FEB 2G 2019
4
 5
6
 7
 8
                IN THE UNITED STATES DISTRICT COURT
 9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
l0
11
12                                             Case No. 5:18-CR-00335-MWF-1
      UNITED STATES OF AMERICA,
13                                             ORDER OF DETENTION
                        Plaintiff,
14
                   v.
15
      ERIK ROJO,
16
                        Defendant.
17
18
19                                             I.
20          On February 25, 2019, Defendant Erik Rojo aka Erik Bustillos
21 ("Defendant") made his initial appearance in this district on the Indictment filed in
22   the United States District Court for the Central District of California, Case No.
23   5:18-CR-00335-MWF-1.
24          The Court appointed Deputy Federal Public Defender Pedro Castillo to
25   represent Defendant.
26   ///
27   ///
28   ///
 1         The Court conducted a detention hearing based on a motion by the
2    Government[18 U.S.C. § 3142(e)] in a case allegedly involving serious risk that
3    Defendant will flee.

4          The Court concludes that the Government is not entitled to a rebuttable
 5   presumption that no condition or combination of conditions reasonably will assure
6    the defendant's appearance as required and the safety or any person or the
 7   community [18 U.S.C. § 3142(e)(2)]("Presumption").
 8
9                                             II.
10         The Court finds that no condition or combination of conditions will
11   reasonably assure:
12                        ~ the appearance ofthe defendant as required;
13                        ~ the safety of any person or the community.
14         The Court bases its conclusions on the following:
15         As to risk ofnon-appearance:
16            • Defendant currently is serving a custodial sentence and is not
17                expected to be released until September 2021.
18         As to danger to the community:
19            • Defendant currently is serving a custodial sentence and is not
20                expected to be released until September 2021; and
21            • History of violent crimes.
22
23                                          III.
24         In reaching this decision, the Court considered:(a)the nature and

25   circumstances of the offenses) charged, including whether the offense is a crime
26   of violence, a Federal crime of terrorism, or involves a minor victim or a controlled
27   substance, firearm, explosive, or destructive device;(b)the weight of evidence

28   against the defendant;(c)the history and characteristics ofthe defendant; and
 1 1 (d)the nature and seriousness ofthe danger to any person or the community. [18
 2   U.S.C. § 3142(g).] The Court also considered the report and recommendation of
 3   the U.S. Pretrial Services Agency.
 4
 5                                            1~~
 6         IT IS THEREFORE ORDERED that Defendant be detained until trial. The
 7   defendant will be committed to the custody ofthe Attorney General for
 8   confinement in a corrections facility separate, to the extent practicable, from
 9   persons awaiting or serving sentences or being held in custody pending appeal.
10   The defendant will be afforded reasonable opportunity for private consultation
11   with counsel. On order of a Court ofthe United States or on request of any
12   attorney for the Government,the person in charge ofthe corrections facility in
13   which defendant is confined will deliver the defendant to a United States Marshal
[!
f  for the purpose of an appearance in connection with a court proceeding.
f[.~ [18 U.S.C. § 3142(1).]
16
17
     Dated: February 26,2019                        /s/
18
                                            HON. MARIA A. AUDERO
19                                          UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

                                               ~3
